Exhibit 10.2

[ex102001.jpg] [ex102001.jpg]




FRESH HARVEST PRODUCTS, INC.

280 Madison Ave

Suite 1005

New York, NY 10016

T.917.652.8030 • F. 917.591.1971

www.freshharvestproducts.com




BROKERAGE AGREEMENT




This agreement (the “Agreement”), made this ___ day of June, 2009 between Fresh
Harvest Products, Inc, having offices at 280 Madison Ave Suite 1005, New York,
New York 100016, hereinafter (the “PRINCIPAL”), and Haichel Esther, having
offices at ____________________________, hereinafter (the “BROKER”), both shall
agree to the following:


1.

PRINCIPAL hereby appoints BROKER as its representative for the products under
the Organic Chef, LLC label, including but not limited to TeAloe™ and PurAloe™,
for the USA and Canada and any other area mutually agree upon by the Parties.
 This area coverage may be expanded by mutual agreement.   BROKER must notify
PRINCIPAL of all meetings, appointments and/or presentations in advance of such
meetings, appointments and/or presentations.


2.

BROKER agrees to use its best efforts to sell and promote the PRINCIPALS
products to all current and potential retail and wholesale customers. Each party
is recognized hereunder as independent contractors and a free agent. The BROKER
agrees to represent the PRINCIPAL in an ethical and professional manner and to
uphold policies and procedures set forth by the PRINCIPAL. Reasonable samples
shall be provided by the PRINCIPAL at no cost to the BROKER for presentation to
their accounts.




3.

PRINCIPAL agrees to pay the BROKER for sales to the appointed wholesale and/or
direct retail accounts based upon the total net invoiced dollar amount in the
following manner: 5% commissions.  For deep discount promotions by PRINCIPAL
(such as BOGO’s) for a select number of times a year BROKER agrees to reduce
their commissions to 3% for the duration of the promotion.  Commission payments
are due on the 15th of each month for the previous months collected monies.

Upon the signing of this Agreement, PRINCIPAL will issue BROKER restricted
common shares in the amount of 2,575,000 (two million five hundred and seventy
five thousand).

PRINCIPAL aggress to pay BROKER a weekly retainer of $750.00 (seven hundred and
fifty dollars) upon such time as PRINCIPAL raises capital totaling over $150,000
(one-hundred fifty thousand dollars) in a 30 (thirty) day period.




4.

PRINCIPAL is entitled to deduct previously paid commissions on any invoice that
has not been paid within 90 days from the date of such invoice. Furthermore,
PRINCIPAL may deduct from the BROKERS commissionable dollar total, for any
credits issued to customers for returns, refused shipments, damaged, aged, or
spoiled stock.




5.

The BROKER shall notify the PRINCIPAL in a prompt and timely manner when BROKER
becomes aware of financial difficulty and distress at the wholesale distributor
and/or direct buying retailer that PRINCIPAL has extended credit to.




6.

BROKER shall be responsible for obtaining and providing all distributor velocity
reports to PRINCIPAL.




7.

This Agreement has a Term of two (2) years and may be terminated upon 30 days
written notice by either party to the other. In the event of termination all
business should be concluded within 60 days of written notice. This includes
payment of all outstanding commissions.




8. Governing Law.  This Agreement shall be governed by the internal laws of New
Jersey without giving effect to the principles of conflicts of laws. Each party
hereby consents to the personal jurisdiction of the Federal or New Jersey courts
located in Hudson County, New Jersey, and agrees that all disputes arising from
this Agreement shall be prosecuted in such courts. Each party hereby agrees that
any such court shall have in personal jurisdiction over such party and consents
to service of process by notice sent by regular mail to the address set forth
above and/or by any means authorized by New Jersey law.




9. Assignment.  This Agreement may not be assigned in whole or in part by the
parties hereto without the prior written consent of the other party or parties,
which consent may not be unreasonably withheld in the sole discretion of the
other party.




10. Successors and Assigns.  This Agreement shall be binding upon and shall
inure to the benefit of the Parties hereto, their successors and assigns.




11. Partial Invalidity.  If any term, covenant, condition or provision of this
Agreement or the application thereof to any person or circumstance shall to any
extent be invalid or unenforceable, the remainder of this Agreement or
application of such term or provision to person or circumstances other than
those as to which it is held to be invalid or unenforceable shall not be
affected thereby and each term, covenant, condition or provision of this
Agreement shall be valid and shall be enforceable to the fullest extent
permitted by law.




12. No Other Agreements.  This Agreement constitutes the entire Agreement
between the Parties and there are and will be no oral representations which will
be binding upon any of the Parties hereto.




13. Amendment.  This Agreement or any provision hereof may not be changed,
waived, terminated or discharged except by means of a written supplemental
instrument signed by the party or parties against whom enforcement of the
change, waiver, termination, or discharge is sought.




14. Counterparts/Facsimile.  This agreement may be executed in two or more
partially or fully executed counterparts, each of which shall be deemed an
original and shall bind the signatory, but all of which together shall
constitute but one and the same instrument, provided that Purchaser shall have
no obligations hereunder until all Shareholder have become signatories hereto.
 An original signature transmitted by facsimile shall be deemed to be original
for purposes of this Agreement.




Please indicate your acceptance by signing below and returning a copy to this
office.




Authorized Officer of BROKER

Authorized office of PRINCIPAL

 HAICHEL ESTHER

FRESH HARVEST PRODUCTS, INC.




Date:

_________

Date:

________




BY: ______________________________

BY: ______________________________




Print: ___________________________

Print: ___________________________





--------------------------------------------------------------------------------

APPENDIX




Performance based Sales Incentives.

PRINCIPAL may or may not issue additional restricted common shares according to
the Performance Based Compensation listed below:

1.     BROKER’S Sales – BROKER shall be directly responsible for introductions
to distributors, retailers and/or wholesalers.  Upon BROKER’S gross revenue
reaching the benchmarks within the time limit in the chart below, BROKER receive
compensation in the form of Restricted Common Shares of PRINCIPAL per the chart
below.

BROKER’S Gross Revenue

Restricted Common Shares

Time Limit

 $             75,000

           2,500,000

 6 months

 $            150,000

           2,000,000

 9 months

 $            250,000

           1,500,000

 12 months

 $            750,000

              800,000

 15 months

 $         1,500,000

              600,000

 18 months

 $         3,000,000

              400,000

 24 months

 TOTAL

         10,375,000

 




2.

PRINCIPAL’S Sales – Any sales of the Products listed in Section 1 of this
Agreement, which occur through PRINCIPAL’S distributors, retailers and/or
wholesalers and not through introductions by BROKER, BROKER shall be entitled to
receive Restricted Common Shares as compensation per the chart below.   Upon the
PRINCIPAL’S gross revenue of products (in Section 1 of this Agreement) reaching
the benchmarks within the allotted time limit, in the chart below, BROKER shall
receive compensation in the form of Restricted Common Shares as per the chart
below.

3.

PRINCIPAL’S Gross Revenue of Products (per Section 1 of this Agreement)

Restricted Common Shares

Time Limit

$             100,000

           1,600,000

6 months

 $            200,000

           1,400,000

 9 months

 $            400,000

           1,200,000

 12 months

 $         1,000,000

           1,000,000

 15 months

 $         2,000,000

              800,000

 18 months

 $         4,000,000

              440,000

 24 months

 TOTAL

           6,440,000

 




(3)    The Time Limits in this Appendix begin as of the date of this Agreement.
 Any and all time limits in this Appendix shall be suspended if such time limit
is missed solely because PRINCIPAL could not afford to purchase the inventory
required for the sale of any product(s).  Such time limit will be placed on hold
from the date that the inventory could not be purchased, until the time when the
PRINCIPAL purchases the required amount of inventory, at which time the time
limit will continue.






